Citation Nr: 0611757	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
and other complications secondary to exposure to Agent 
Orange.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, a 
hearing was held in Washington, D.C., before C.W. Symanski, 
who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing.  38 U.S.C.A. § 
7102(b) (West 2002).


REMAND

The claims folder reflects that the veteran has been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since October 1998.  The medical and 
legal documents associated with this application for SSA 
disability benefits must be obtained prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002) (possibility that SSA records could contain relevant 
evidence cannot be foreclosed absent a review of those 
records).  The record further discloses that the veteran had 
laser surgery performed on the right eye, in the clinical 
setting, on December 12, 1997, December 22, 1997 and January 
16, 1998.  The record does not contain a Standard Form 522 
consent form for any of these procedures.  An additional 
records search should be conducted to obtain such records, if 
they exist. 

Additionally, the veteran was first provided notice of the 
types of evidence and/or information necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151 in a post-adjudicatory July 2004 letter.  This letter 
advised him "Need evidence showing VA is in any way 
responsible for your blindness, claim, as due to VA 
treatment."  (emphasis original).  No further explanation 
was provided as to the standard of review applicable to his 
claim.  On remand, the veteran should be provided a notice 
letter that explains to the veteran the types of evidence 
and/or information necessary to substantiate his claim under 
the provisions of 38 U.S.C.A. § 1151.  Inasmuch as the 
veteran has alluded to delay in receiving necessary 
treatments, the letter should also advise him of the types of 
evidence and/or information necessary to substantiate a claim 
that additional disability was suffered due to VA's failure 
to timely treat or diagnose a disease or disability.  See 
VAOPGCPREC 5-2001 (Feb. 5, 2001).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran a letter notifying 
him as follows:
		To substantiate a claim for 
compensation under the provisions of 1151, 
the evidence and/or information must 
include competent evidence that any 
additional disability, or aggravation of a 
disease or injury, is actually the result 
of VA treatment and not merely 
coincidental therewith; as a result of:
      (A) carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
      (B) an event not reasonably 
foreseeable; or
      (C)(1) VA failed to diagnose and/or 
treat a preexisting disease or injury; 
(2) a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment; and (3) that additional 
disability was suffered which probably 
would have been avoided if proper 
diagnosis and treatment had been 
rendered.

2.  Associate with the claims folder the 
following records in the possession of a 
federal agency
  a) complete records from the Orlando 
Outpatient Clinic and Tampa Bay and St. 
Petersburg VA Medical Centers (VAMC) since 
July 2001;
  b) all medical and legal documents 
generated with respect to laser surgery to 
the veteran's right eye conducted on 
December 12, 1997, December 22, 1997 and 
January 16, 1998, to include a request for 
the Standard Form 522 consent form for 
these procedures and surgical reports, if 
any; and
  c) all legal and medical documents relied 
upon by SSA in awarding the veteran 
disability benefits effective October 
1998.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






